S2,WT05,OZjOl
March    13,       2015

Abel    Acosta,         Clerk
Court of Criminal Appeals
Supreme Court Building
P.O.    Box 12308,             Capital Station
Austin,       TX 78711

        Re:    Motion For Rehearing                                    COURT OF CRIMINAL APPEALS
               Ex parte Hansley
               WR-82,887-03                                                          19 2015
Dear    Clerk:

        Please          find      enclosed      for    filing the origiifar-'arfd' one un
bound     copy          of my pro se MOTION FOR REHEARING/REINSTATEMENT FROM
THE    DISMISSAL          OF    APPLICATION'FOR       WRIT   OF   HABEAS   CORPUS.

        Please          indicate         the   date    of    filing on the enclosed copy
of  this  cover  letter  and return the same to me in the postage
paid envelope provided for your use.

Respectfully,


0lJcKoJ O^rJL
Michael       S.      isley
                    Hansley               (/
Clements       Unit       -    1815497
9601 Spur 591
Amarillo,          TX   79107-9606

cc .

file
encls.
March    13,       2015

Abel    Acosts,       Clerk
Court of Criminal Appeals
Supreme Court Building
P.O. Box 12308, Capital Station
Austin,       TX    78711

        Re:    Motion For Rehearing
               Ex parte Hansley
               WR-82,887-03

Dear    Clerk:

        Please        find        enclosed   for    filing the original and one un
bound     copy        of my pro se MOTION FOR REHEARING/REINSTATEMENT FROM
THE    DISMISSAL          OF   APPLICATION FOR     WRIT OF   HABEAS   CORPUS.

     Please  indicate   the  date  of  filing on the enclosed copy
of  this  cover  letter   and return the same to me in the postage
paid envelope provided for your use.

Respectfully,



Michael       S.    Hansley
Clements       Unit       -    1815497
9601 Spur 591
Amarillo,          TX 79107-9606

cc.

file
ends.
                                           NO:      WR-82,887-03

                                                     IN    THE


                                   COURT       OF    CRIMINAL            APPEALS


                                                    OF    TEXAS




                                       MICHAEL       SHAYNE         HANSLEY,


                                                Petitioner,

                                                          v.                              MOTION DEWED)
             )                           THE    STATE       OF      TEXAS,
^
                                                Respondent.




                       MOTION FOR REHEARING/REINSTATEMENT FROM THE
                 DISMISSAL   OF    APPLICATION FOR WRIT OF HABEAS CORPUS



           Petitioner/Applicant,                    Michael          Shayne Hansley, submits this

    motion       for     rehearing/reinstatement                         asking     the    Texas Court of

    Criminal       Appeals        to     reconsider                its        dismissal    of the pro se

    application          for writ of habeas corpus and with respect                              thereto,

    will show the following:

                                           A.       INTRODUCTION


           1.      Applicant           filed        his    pro           se     application for writ of

    habeas       corpus     seeking        relief           from          the     judgment in the 212Th

    Judicial           District        Court        of    Galveston              County, Texas in cause
    numbers      ll-CR-1177,      ll-CR-1'178,            and       ll-CR-1179.

           2.      On February           10,    2015,       the trial court entered an order

    with     a    general    denial            of     all          relief sought and the same was



                                                    Page       1
forwarded           to     this        court           on or about the 13th day of February,

2015.


        3.         On     March        4,       2015    this Court dismissed without written

order        the        application for writ of habeas corpus for a rule 73.1

Texas        Rules        of     Appellate              Procedure             procedural     violation for

exceeding the 50-page limit of a non-computer generated memorandum

of law in support of the application.

                                      B.    ARGUMENT          &   AUTHORITIES


        4.         The     Court of Criminal Appeals should grant a rehearing

and     reinstate              the     application                for        writ    of habeas corpus for
an     adequate          review            of     the     unconstitutional               claims presented
therein.


        5.         Dismissal           of the application for writ of habeas corpus
for non-compliance with rule 73.1 of the Texas Rules of Appellate
Procedure (TRAP) is                    not       the      appropriate               method   in accordance

with     handling          a pro se application when the trial court refused
to     rule    on        the         pro se filed                 Motion To Exceed the Page Limit
as     indicated          by         the     transcript presented to this Court..                      The

Applicant          cannot            force the trial court to rule on filed motions
before it.          The trial               court        does          not    have     the   discretion to
refuse to rule. In rs Shredder Co., 225 S.W.3d 676, 679 (Tex.App.-
El paso 2006, orig. proceeding.).

       6.      Applicant              complied           with          all     requirements      by filing
the appropriate motions with the convicting                                         court.   Rule 73.1(d).
The    trial        court        refused            to    rule and prevented Applicant from
correcting          the        page limit requirement prior to the clerk filing
the   same with this Court.




                                                       Page       2,
        7.         In        the     two       filed        Motions         requesting          to exceed the

page     limits              (See trnscript pgs.. 386,                  393) and established "good

cause"        to        exceed           the     page       limit.      However,          the court refused

to    rule on any filings.                     Id.       Shredder.-

        8.         A     total           miscarriage             of justice is established in the

unconstitutional                    conviction             of     applicant which is clearly pre

sented        in        the        application.                 Coleman v. Thompson,              501 U.S. 722

(1991);        Murray v.             Carrier,            47 7 U.S. 478 (1986).          The trial court

has     refused              to     correct          a     clear      error of law and process and

the     same           has        been     presented             to this Court of which Applicant

is      respectfully                 requesting             to be reinstated and ruling on the
merits be given.

                                                     C.    PRAYER.


        9.         Wherefore,              for       these        reasons     stated in this motion,

Applicant           respectfully                 asks           the   Court of Criminal Appeals to
grant        this       motion           and      reinstate           the    Application for writ of
habeas corpus and issue a ruling on the merits.

                                                                        Respectfully submitted,


                                                                        Michael S. Hansley,"
                                                                        Clements Unit-18154^7
                                                                        9601 Spur 591
                                                                        Amarillo,          TX   79107-9606
                                                                        Pro    se
                                                                        March       13,    2015




                                                          Page 3,
                                           VERIFICATION


        My    name        is     Michael      S.    Hansley and I have read the. above

motion       for        rehearing/reinstatement.             -Pursuant       to    Rule   79 of

the     Texas       Rules of Appellate Procedure.the court has not denied

the     Application             For    Writ    of    Habeas Corpus         under 79.2(d) and

a     rehearing          is     appropriate.        All   stated facts therein are         true

and     correct         and this motion is filed within the 15-day alowance

for     filing •by placing the same in the Bill Clements Unit prison

mail system on this 13th day of March 2015.

                                      CERTIFICATE    OF   SERVICE


        Service         was      accomplished        by placing a true and exact copy

of    this instrument in the Bill Clements unit prison mail system,
postage paid on this 13th day of March,                      2015,       addressed to:

Rebecca      Klaren
Assistant District' Attorney
600 59th      Street,          Suite"1001
Galveston,         TX   77551



                                                             emu         4LA,.
                                                             lichael Shayne Hansley
                                                             Micnaei snayne HansJ^y
                                                             Clements      Unit-1815497
                                                             9601 Spur 591
                                                             Amarillo,      TX    79107-9606
                                                             Pro    se




                                              Page 4.
                                      NO:       WR-82,887-03

                                                 IN    THE


                               COURT OF CRIMINAL                      APPEALS


                                                OF    TEXAS




                                   MICHAEL      SHAYNE           HANSLEY,


                                            Petitioner,

                                                      v.



                                     THE    STATE          OF    TEXAS,


                                            Respondent.



                   MOTION FOR UEHEAKIMG/REINSTATEMESiT FROM THE
             DISMISSAL OF APPLICATION FOR S?RIT OF HABEAS CORPUS



       Petitioner/Applicant,                    Michael           Shayne Hansley, submits this

motion       for     rehearing/reinstatement                          asking     the   Texas Court of

Criminal       Appeals        to     reconsider                 its        dismissal   of the pro se

application          for writ of habeas corpus and with respaefcfc thereto,

will show the following:

                                       A.       INTRODUCTION


       1.      Applicant           filed        his        pro        se     application for writ of

habeas       corpus     seeking        relief              from        the     judgment"in the 212Th

Judicial           District        Cocnt        of     Galveston              County, Texas in cause

numbers      ll-CR-1177,       ll-CR-1178,             and       ll-CR-1179.

       2.      On February           10, 2015,             the trial court *entered an order

with     a    general     denial           of        all        relief sought and the same was




                                                 Page 1.
forwarded           to        this     court           on or about the 13th day of February,

2015.


        3.         On     March        4,       2015    this Court           dismissed      without written

order        the        application for writ of habeas corpus for a rule 73.1

Texas        Rules        of        Appellate           Procedure            procedural       violation for

exceeding the 50-page limit of a non-computer generated memorandum

of lav/ in support of the application.

                                      B.    ARGUMENT         &   AUTHORITIES


        4»-        The        Court of Criminal Appeals should grant a rehearing

and     reinstate              the     application               for        writ     of habeas corpus for

an     adequate           review           of     the       unconstitutional             claims presented

therein.


        5.         Dismissal           of the application for writ of habeas corpus

for non-compliance with rule 73-1 of the Texas Rules of Appellate

Procedure (TRAP) is                    not        the       appropriate            method    in accordance

with     handling              a pro se application when the trial court refused

to     rule        on     the         pro se filed               Motion To Exceed the Page Limit

as     indicated              by     the        transcript presented to this Court..                    The

Applicant           cannot           force the trial court to rule on fi&ld motions

before it.              The trial           court       does          not     have    the    discretion to

refuse to rule. In re Shredder Co., 225 S.W.33 676, 679 (Tex.App.-
El paso 2006, orig. proceeding.).

        6.      Applicant             complied              with       all    requirements       by filing
the appropriate motions withtlshe convicting                                       court.    Rule 73.1(d).

The     trial           court        refused           to    rule and prevented Applicant from
correcting              the        page limit requirement prior to the clerk filing
the    same with this Court.




                                                       Page      2.
       7.         In        the     two        filed     Motions      requesting             to exceed the

page     limits             (See trnscript pgs. 386, 393) and established "good

cause"       to        exceed           the     page     limit..     However,      the court refused

to rule on any filings.                        Id. Shredder.

        8.        A     total           miscarriage          of justice is established in the

unconstitutional                   conviction           of     applicant which is clearly pre

sented       in        the        application.               Coleman v. Thompson,             501 U.S. 722

(1991);       Murray v.             Carrier,          477 U.S. 478 (1986).          The trial court

has    refused              to     correct        a     clear      error of      law and process and

the    same           has        been     presented           to   this Court of which Applicant

is      respectfully                requesting           to be reinstated and ruling on the

merits be given.

                                                  C.    PRAYER.


       9.         Wherefore,              for     these        reasons      stated in this motion,

Applicant             respectfully               asks        the    Court of Criminal Appeals to

grant        this       motion           and     reinstate          the   Application for v/rit of

habeas corpus and issue a ruling on the merits.

                                                                      Respectfully submitted,


                                                                      Micha&fc S. Hansley,
                                                                      Clements         Unit-1815497
                                                                      9601 Spur 591.
                                                                      Amarillo,         TX   79107-9606
                                                                      Pro   se
                                                                      March      13,    2015




                                                       Page 3.
                                       VERIFICATION


        My    name     is    Michael      S.    Hansley and I have read the above

motion       for     rehearing/reinstatement.            Pursuant        to   Rule,   79 of

the     Texas      Rules of Appellate Procedure the court has not denied

the     Application         For    Writ    of    Habeas Corpus        under 79.2(d) and

a     rehearing       is    appropriate.        All stated facts therein are true

and     correct       and this motion is filed within the 15-day alowance

for     filing       by placing the same in the Bill Clements Unit prison

mail system on this 13th day of March 2015.

                                  CERTIFICATE    OF   SERVICE


        Service       was    accomplished        by placing a true and exact copy

of     this instrument in the Bill Clements unit prison mail system,

postage paid on this 13th day of March,                  2015,       addressed to:

Rebecca      Klaren
Assistant District Attorney
600 59th Street, Suite             1001
Galveston, TX 77551




                                                         Michael Shayne Hansley
                                                         Clements       Unit-1815497
                                                         9601 Spur 59.1.
                                                         Amarillo,       TX   79107-9606
                                                         Pro    se




                                           Page 4.